Citation Nr: 1123715	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder, secondary to service-connected right and left knee disorders.  

2.  Entitlement to service connection for a left hip disorder, secondary to service-connected right and left knee disorders.  

3.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a right hip disorder, secondary to service-connected right and left knee disorders.

4.  Entitlement to an increased disability rating for service-connected right knee degenerative changes, currently rated as 20 percent disabling.

5.  Entitlement to an increased disability rating for service-connected left knee musculoligamentous strain, currently rated as 10 percent disabling.

6.  Entitlement to an increased disability rating for service-connected right knee musculoligamentous strain with ligamentous laxity, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The rating decision, in pertinent part, found that new and material evidence had been submitted to reopen the Veteran's claim for service connection for a left hip disorder.  The RO noted that the claim had previously been denied as part of a November 2002 rating decision.  While a claim for service connection for a right hip disorder had been adjudicated by the RO in November 2002, a claim concerning the left hip was not addressed at that time.  Nevertheless, as the RO considered the claim on the merits in December 2009, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In addition, although the RO essentially re-adjudicated and denied service connection for the right hip service connection claim on the merits as part of the December 2009 rating decision, the submission of new and material evidence to reopen a previously denied claim is a jurisdictional prerequisite to further consideration by the Board.  The Board must make this jurisdictional determination prior to de novo review of the claim.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The issues of entitlement to service connection for a back disorder, secondary to service-connected right knee disorders, and entitlement to increased disability ratings for the service-connected right knee degenerative changes, right knee musculoligamentous strain with ligamentous laxity, and left knee musculoligamentous strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A left hip disorder is not shown to be currently manifested.

2.  In a November 2002 decision, the RO denied the Veteran's claim of service connection for a right hip disorder; the Veteran was notified of this decision and of appellate rights; and the Veteran did not perfect an appeal of the decision within the allotted time and the decision became final.

3.  The evidence added to the record since the November 2002 RO decision is not cumulative or redundant and, when considered with previous evidence of record, neither relates to an unestablished fact nor raises a reasonable possibility of substantiating the claim of service connection for a right hip disorder.

CONCLUSIONS OF LAW

1.  A left hip disorder was not incurred in active duty service, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).  

2.  Since the final November 2002 rating decision, new and material evidence has not been presented to reopen the claim of service connection for a right hip disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In the present appeal, the appellant was provided notice that met these requirements in a letter dated in November 2009.  This letter met the timing requirement as it was sent before the December 2009 rating decision.  Moreover, the content of the notice provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to the VA notice.

With regard to the considerations regarding the need for notification of the evidence and information that is necessary to reopen a claim and what is necessary to establish the underlying claim for the benefit sought, there is no defect in this case.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the November 2009 letter, the Veteran was advised of both the type of evidence needed to reopen her claim of service connection for a right hip disorder and what was necessary to establish entitlement to the claimed benefit.  The Veteran was informed of the bases used by the RO in its final November 2002 denial of her claim.  

In addition, the letter made clear that since the November 2002 RO decision the crux of this case depended on the Veteran showing that she in fact had a current diagnosis of a right hip disorder or a medical opinion connecting the Veteran's claimed right hip disorder to her service-connected right and/or left knee disorder.  

Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claims.  There is no evidence of any failure on the part of VA to further comply with VCAA that reasonably affects the outcome of this case.

In addition, VA has complied with the duty to assist the Veteran in this case.  Relevant VA medical records have been obtained and associated with the claims file.  The Board further observes that, pertinent to the claims on appeal, the Veteran was afforded a VA examination.  The report of examination is dated in November 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination -- as to the issues concerning entitlement to service connection for left and right hip disorders -- obtained in this case is adequate, as it was predicated on a review of the claims file (the examination instructions ordered that the claims file be sent to the examiner for review, and the examination report does not mention that this was not done) and all pertinent evidence of record as well as on a physical examination.  The report of examination provided adequate medical information/opinions needed to adjudicate the affected claims.  It is also noted that VA is not required to afford a claimant with a VA examination in claims to reopen except when new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the appellant in this case.

The Board is aware of the contention of the Veteran made as part of her March 2010 notice of disagreement that the examination provided her in November 2009 was essentially insufficient.  She argued that she was not given a physical examination.  Review of the examination report clearly shows that she was, concerning her hips, examined by the examiner.  The Veteran also seemed to take exception to the fact that she was not seen by a doctor.  The November 2009 VA examination report does show that the Veteran was examined by a physician assistant-certified (PA-C).  However, the Board notes that in Cox v. Nicholson, 20 Vet. App. 563, 569 (2007), the United States Court of Appeals for Veterans Claims (Court) held that it has never required that medical examinations under section 5103A only be conducted by physicians.  As provided by 38 C.F.R. § 3.159(a)(1), "competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."  In Cox, a nurse practitioner was found to fit squarely into the requirement of section 3.159(a)(1) as a provider competent to provide diagnoses, statements, or opinions.  Similarly, in this case, as noted, the November 2009 examiner was a physician's assistant, and thus, completed medical education and training and meets the requirement of section 3.159(a)(1) as one competent to provide diagnoses, statements, or opinions.  See also Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).

Factual Background and Law

The Veteran claims that she has disorders of both hips as a result of her service-connected bilateral knee disorders.

The service treatment records show no complaints or findings relevant to the Veteran's bilateral hips.  

Service connection for right knee musculoligamentous strain with ligamentous laxity was granted by the RO in June 2002.  

A letter from a private PA-C, dated August 9, 2002, reported that the Veteran had complained of right hip pain.  A diagnosis concerning the right hip was not provided.  

The Veteran sought service connection for a "hip condition" in September 2002.  See VA Form 21-4138.  She referenced a doctors statement dated September 9, 2002.  It seems that she was attempting to refer to the above-mentioned August 2002 letter from the private PA-C.

A November 2002 rating decision, in pertinent part, denied service connection for a right hip condition.  As noted in the INTRODCUTION section, the RO did not address entitlement to service connection for a left hip disorder at this time.  The RO essentially found (albeit confusingly in that references to the Veteran's left "knee" were made) that while private medical evidence included mention of complaints of right hip pain, the claim was denied as a right hip disorder had not been diagnosed and, in addition, a medical opinion was not of record linking the claimed right hip disorder to her service-connected right knee.  The decision was not perfected on appeal and is final.  38 U.S.C.A. § 7105.  The claim may not be reopened unless new and material evidence is received.  38 U.S.C.A. § 5108.  Service connection for right knee degenerative changes was also granted as part of the rating decision.  

The report of a VA orthopedic examination conducted in March 2004 made no mention of hip-related complaints.

In May 2004, service connection for left knee musculoligamentous strain was granted by the RO.  

In November 2009 the Veteran sought service connection for a bilateral hip disorder, secondary to her service-connected bilateral knee disorders.  See VA Form 21-4138.  As discussed, service connection for a right hip disorder was previously denied, and not appealed, in November 2002.  

The Veteran was afforded a VA examination in November 2009.  The examiner noted that an opinion and examination was requested for disorders of the right and left hips secondary to the service-connected right and left knee disabilities.  The Veteran complained of bilateral hip pain, on sitting "[I]ndian style."  Examination of the bilateral hips showed no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, dislocation or subluxation, locking episodes, inflammation, or flare-ups.  Bilateral knee disorders were diagnosed; diagnoses concerning the Veteran's right or left hips were not provided.  The examiner opined that the Veteran's knee disorders were not severe enough to cause permanent alteration in body mechanics such as to place stress on the hips sufficient to induce a hip disorder.  She added that there was no objective evidence to link the conditions or to substantiate a causal or aggravating relationship.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, at 309.

Further, disability that is proximately due to or the result of a service-connected disease or injury is considered service-connected, and when thus established, this secondary condition is considered a part of the original condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108.

For applications filed after August 29, 2001, as was the application to reopen the right hip claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

Analysis

Left Hip Disorder

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence on file is against a grant of service connection for a left hip disorder.  Subsequent to service, the Veteran initially sought service connection for this disorder in November 2009.  See VA Form 21-4138.

Both the in-service and post-service medical record is devoid of findings relating to the presence of a left hip disorder.  While the Veteran complained of left hip pain in the course of her November 2009 orthopedic examination, the Board notes that, concerning "pain" as a diagnosis of a disability, a veteran's statements as to subjective symptomatology alone, such as complaints of pain, without medical evidence of an underlying impairment capable of causing the symptoms alleged, is generally not sufficient evidence of the existence of a current disability for VA service connection purposes.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the veteran currently has the disability for which benefits are being claimed.  In the absence of proof of present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Because the Veteran has no current disability of the left hip, service connection must be denied.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009); Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  As the preponderance of the evidence is against the claims, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b), Gilbert.

Right Hip Disorder

Service connection for a right hip disorder was denied by the RO in November 2002.  As noted, the RO determined that a right hip disorder was not shown to be currently of record.  The RO also found that a medical opinion linking a current right hip disorder to the Veteran's service-connected right knee disorder was not on file.  The Board also notes that the RO in November 2002 indicated that pain, without a diagnosed or identifiable underlying condition, did not in and of itself constitute a disability for purposes of service connection.  See Sanchez.  The November 2002 RO decision is final.  38 U.S.C.A. § 7105.  The claim may not be reopened unless new and material evidence is received.  38 U.S.C.A. § 5108.

For the evidence to be new and material in this case, it must show that that the Veteran has a currently diagnosed right hip disorder which is etiologically related to her service-connected right knee and/or left knee disorder.  

The evidence received since the November 2002 RO decision does not relate to a previously unestablished fact that would tend to substantiate the Veteran's claim.  Significantly, the record continues to be devoid of a current diagnosis of a right hip disorder.  While the Board is aware that an August 2002 letter from a private medical professional notes that the Veteran complained of right hip pain, a diagnosis was not provided.  Sanchez.  Also, the VA examiner in November 2009, after examining the Veteran, did not provide a diagnosis of a right hip disorder.  See Degmetich, Brammer, Shedden, Holton, Coburn.

Regarding the Veteran's claim for entitlement to service connection, she is a layperson, and her statements alone cannot constitute medical evidence, as opinions regarding diagnosis or nexus require medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Her assertions, by themselves, cannot constitute competent evidence that tends to substantiate her claim of service connection.  Without assessing the credibility of her arguments, the Board finds the Veteran's contentions to be of no probative weight for the purpose of reopening the claim.

Accordingly, new and material evidence has not been received to reopen the Veteran's claim of service connection for a right hip disorder.  


ORDER

Entitlement to service connection for a left hip disorder is denied.

As new and material evidence has not been submitted to reopen the claim of service connection for a right hip disorder, the appeal to this extent is denied.


REMAND

The Veteran claims that service connection for a back disorder should be granted, secondary to her service-connected right and left knee disorders.  See VA Form 21-4138, received in November 2009.  

The Veteran was afforded a VA examination in November 2009.  The examiner noted, in pertinent part, that an opinion and examination was requested for a back disorder secondary to the service-connected right and left knee disabilities.  The Veteran gave a history of mid back spasms; she informed the examiner that she thought it may be due to her knees.  The examiner opined that the Veteran's knee disorders were not severe enough to cause permanent alteration in body mechanics such as to place stress on the back sufficient to induce a back disorder.  She added that there was no objective evidence to link the conditions or to substantiate a causal or aggravating relationship.  The Board notes that a back disorder was not diagnosed as part of the November 2009 VA examination.  The Board also notes, however, and significantly, review of the examination report fails to show that the examiner examined the Veteran's back.  See page 6 of report.  

The Board finds therefore that the November 2009 examination report was inadequate because the VA examiner, while she supplied an opinion concerning the Veteran's service connection claim for a back disorder, did not examine the Veteran's back.  See Barr.  Therefore, in this regard, the November 2009 medical examination was inadequate.

Concerning the claims seeking increased ratings for the Veteran's three service-connected right and left knee disabilities, the Board finds that the November 2009 examination findings are also insufficient and inadequate for the Board to properly rate these disorders at this time.  Review of the examination report, while showing that the examiner did in fact examine the Veteran's right and left knees, completely duplicative language is reported in discussing the history/complaints of the Veteran's right and left knee disorders.  Therefore, in this regard, the November 2009 medical examination is inadequate.  Barr.

Under the circumstances presented in this case, the Board finds that another VA medical examination is required.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Hence, in readjudicating these increased rating claims the RO must consider the Hart decision.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must arrange for the Veteran to be afforded a VA orthopedic examination to determine the etiology of any manifested back disorder.  The claims folder, including a copy of this REMAND, must be made available to and reviewed by the examiner.  The examiner should thereafter render the following medical opinion:

Is it at least as likely as not that any diagnosed back disorder is caused OR aggravated by the service-connected right and/or left knee disabilities?  

Note:  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

All indicated tests and studies should be accomplished.  The examination report should contain history and clinical findings, and a rationale for medical conclusions rendered.

The examiner should also determine the current severity of the Veteran's service-connected right and left knee disabilities.  All appropriate tests and studies, including x-rays and range of motion studies reported in degrees, must be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee and/or left knee disability.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  

In addition, after considering the Veteran's documented medical history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should identify all impairments affecting the right and left knees.  With respect to each knee, the examiner should specifically indicate whether there is recurrent subluxation or lateral instability of the knee, and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in both knees, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

2.  The RO/AMC should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

4.  After completion of the above development, the Veteran's claims should be readjudicated.  In addressing the increased rating matters, the RO/AMC should consider Hart.  If the determination in any respect remains adverse to the Veteran, she and her attorney should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


